DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/01/2022 has been entered.  Claims 1-3 and 6-11 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 12/01/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "front to rear lateral direction" as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  It is noted that the replacement drawing shows "front-to-rear horizontal direction 512" per the specification amendment. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 817 in paragraph 0030.  In addition, Fig. 2 does not appear to show a triangular bottom gusset as stated in paragraph 0030.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0035, "the front-to-rear horizontal direction" should read "a front-to-rear horizontal direction" as it is the first time being recited.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "the standoff member having a thickness in the vertical direction, a length in a front to rear lateral direction orthogonal to the vertical direction, and a width in a horizontal lateral direction orthogonal to the vertical direction and to the front to rear lateral direction, the width of the standoff member and the length of the standoff member each being greater than the thickness of the standoff member".
Claim Objections
Claims 1, 7 and 9 are objected to because of the following informalities:
In claim 1, line 6, "standoff member" appears to read "the standoff member" and "strap portion" appears to read "the strap portion" for proper antecedent basis;
In claim 7, line 8, "farther apart" appears to read "further apart";
In claim 9, line 5, "softer" appears to read "less" or "lower" as referring to a hardness.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the strap portion extending from the center to the right end of the headband by a first length and extending from the center to the left end of the headband by a second length", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the right end" and "the left end" in the amended claim.  Second, the claimed subject matter is unclear as the limitation recites the strap portion extending from the center of the strap portion itself.  For examination purposes, the limitation has been construed to be "the strap portion having a first length extending from the center of the strap portion to the right end of the strap portion and having a second length extending from the center of the strap portion to the left end of the strap portion".
	Claim 1 recites the limitation "a front to rear lateral direction", which renders the claim indefinite.  Per the Merriam-Webster Dictionary, the term "lateral " has a medical definition "lying at or extending toward the right or left side: lying away from the median axis of the body" when referring to a human body.  It is unclear how a direction can be both "front to rear" and "lateral".  For examination purposes, the limitation has been construed to be "a front-to-rear horizontal direction".
	Claim 1 recites the limitation "the center of the headband".  There is insufficient antecedent basis for this limitation in the amended claim.  For examination purposes, the limitation has been construed to be "the center of the strap portion".  
	Claim 7 recites the limitation "the lateral horizontal direction" in multiple instances, which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 1, and claim 1 has set forth "a horizontal lateral direction".  It is unclear whether "the lateral horizontal direction" is referring to the previously defined "horizontal lateral direction" or a different direction.  For examination purposes, the examiner has interpreted that both "lateral horizontal direction" and "horizontal lateral direction" are referring to a horizontal direction from one lateral side to the other lateral side, i.e., from a left side to a right side or from a right side to a left side.
	Claim 9 recites the limitation "the headband strap portion is molded of a first thermoplastic polymeric material having a first hardness", which renders the claim indefinite.  Claim 9 depends from claim 1, and claim 1 has set forth the strap portion is molded of an elastic polymeric material.  As is the fact, an elastic polymeric material is not necessarily a thermoplastic polymeric material, and a thermoplastic polymeric material is not necessarily an elastic polymeric material either.  The limitation is not commensurate with the scope of claim 1.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  
	Claim 10 recites the limitation "the inner surface", which renders the claim indefinite.  Claim 10 depends from claim 1.  Claim 1 has set forth the strap portion having an inner surface, and the visor support member also having an inner surface.  Claim 10 further sets forth the forehead cushion having an inner surface.  It is unclear which "inner surface" is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation has been construed to be "the inner surface of the forehead cushion".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Status of Claims
Pending claims 1-3, 6-8 and 10-11 appear to be free of prior art.  None of the prior art of record alone or in combination teaches a face shield as recited in claim 1 having a dimension of the visor support member in a vertical direction being greater than a dimension of the visor support member measured from an inner surface of the visor support member to an outer surface of the visor support member.  Bailliet (US 2022/0061425 A1) discloses a visor support member being a cap with a width of 0.5-1.5 inches in a horizontal direction.  There is no motivation for modifying Bailliet to have the cap with the above claimed feature as such a modification would destroy the cap and render Bailliet's facemask frame inoperable.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 12/01/2022 have been fully considered.  Claims 1-3, 6-8 and 10-11 are free of prior art rejections; however, all pending claims are subjected to 112(b) rejections as discussed above.  It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions.  Applicant is further reminded that terminologies in claims should be consistent with the written description for proper antecedent basis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732